Citation Nr: 0002567	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  96-21 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to special monthly pension benefits by reason 
of the need for regular aid and attendance of another person.

2.  Entitlement to a special monthly pension benefits by 
reason of being housebound.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1941 to 
December 1945.

This case comes before the Board of Veterans' Appeals (Board) 
by means of an August 1995 rating decision rendered by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein entitlement to special 
monthly pension was denied.  


REMAND

Initially, the Board finds that the veteran's claims for 
entitlement to special monthly pension due to the need for 
aid and attendance of another person or by reason of being 
housebound are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); that is, he has presented 
claims that are plausible. The United States Court of Appeals 
for Veterans Claims, formerly the United States Court of 
Veterans Appeals (Court) has held that VA has a duty to 
assist veterans in the development of facts pertinent to 
their claims, under 38 U.S.C.A. § 5107(a) (West 1991) and 38 
C.F.R. § 3.103(a) (1999), which requires that VA accomplish 
additional development of the evidence if the record 
currently before it is inadequate.  Littke v. Derwinski, 1 
Vet.App. 90 (1990).

The Board feels that a VA examination would be useful in 
determining whether the veteran is in need of aid and 
attendance or is housebound due to disability.  The veteran 
is 79 years old.  The most recent VA aid and attendance 
examination, conducted in July 1995, is over four and a half 
years old.  Similar, the most recent clinical medical 
evidence is dated in March 1996.  Due to the age of the 
medical evidence, the Board is of the opinion that a new 
examination would be probative to determine whether the 
veteran is currently is need of the aid and attendance of 
another person or whether he is confined to his home. 


Accordingly, this case is REMANDED for the following 
development:

1. The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran since March 1996.  
After securing the necessary release, the 
RO should obtain these records.

2.  The RO should schedule the veteran 
for a VA housebound/aid and attendance 
examination.  The claims folder and a 
copy of this remand should be made 
available to and be reviewed by the 
examiner prior to the examination.  
Clinical findings should be recorded in 
detail.  The examiner should review the 
results of any testing prior to 
completion of the report.  A complete 
rationale for all conclusions reached 
should be recorded.  

3.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

4.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  If the decision remains 
adverse to the veteran, in whole or in 
part, he and his representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period 
of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to obtain additional 
evidence.  No inference should be drawn regarding the final 
disposition of this claim.  The veteran is hereby informed 
that failure to report for a scheduled examination or failure 
to cooperate with the requested development may have an 
adverse effect upon his claim.




		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


 

